77 F.3d 493
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Braden SPILMAN, Plaintiff-Appellant,v.Warden DIESSLIN, and John and Jane Does, Defendants-Appellees.
No. 95-1398.
United States Court of Appeals, Tenth Circuit.
Feb. 20, 1996.

Before TACHA, BALDOCK, and BRISCOE, Circuit Judges.
ORDER AND JUDGMENT*
BRISCOE, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Plaintiff, Braden Spilman, a federal prisoner, brought this 42 U.S.C. § 1983 action against the warden and correctional officers of Buena Vista Correctional Facility for money damages, alleging violation of his constitutional rights under the Fourth, Eighth, and Fourteenth Amendments.   Spilman was moved to a different correctional facility with a higher security level and the officers packed his belongings for shipment to Spilman's family.   Spilman alleged his family did not receive certain of his belongings, and sought actual damages, punitive damages, and the costs of the action.   The district court dismissed the action as frivolous under 28 U.S.C. § 1915(d), finding no basis for the legal claims made, and further finding the named defendants were not proper defendants to respond to the claims asserted by Spilman under § 1983.


3
Spilman contends his property was improperly seized, destroyed, or lost, and he has no adequate means of redress.   We have reviewed Spilman's brief, the pleadings, and the district court's order, and have carefully examined the entire record on appeal.   Based upon our review of the record, we find no reversible error, and affirm the dismissal of the action for substantially the same reasons set forth in the district court's order.


4
AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3